     Case 1:21-cv-00001-AWI-JLT Document 16 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVIS RAY THOMPSON,                              Case No. 1:21-cv-00001-AWI-JLT (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                      RECOMMENDATIONS AND DISMISSING
             v.
                                                        ACTION WITHOUT PREJUDICE FOR
14    KATHLEEN ALLISON, et al.,                         FAILURE TO EXHAUST

15                       Defendants.                    (Doc. No. 11)
16

17          Plaintiff Travis Ray Thompson is a state prisoner proceeding pro se in this civil rights

18   action brought under 42 U.S.C. § 1983. This matter was referred to a United States magistrate

19   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 12, 2021, the assigned magistrate judge filed findings and recommendations,

21   recommending that this action be dismissed for failure to exhaust administrative remedies. Doc.

22   No. 11. The magistrate judge found that it is clear on the face of his complaint that Plaintiff failed

23   to exhaust administrative remedies prior to initiating this action, as required by the Prison

24   Litigation Reform Act (“PLRA”). Id. at 2. The magistrate judge provided plaintiff 14 days to file

25   objections to the findings and recommendations. Id. at 5. After receiving an extension of time

26   (Doc. No. 13), Plaintiff filed objections on April 9, 2021. Doc. No. 15.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the file, including Plaintiff’s objections,
     Case 1:21-cv-00001-AWI-JLT Document 16 Filed 04/21/21 Page 2 of 2


 1   the Court finds the findings and recommendations to be supported by the record and proper

 2   analysis. Plaintiff admits that he failed to exhaust administrative remedies. See Doc. No. 1 at 18-

 3   19. Nevertheless, in his objections, he contends that he qualifies for an “imminent-danger”

 4   exception to the PLRA’s exhaustion requirement. Doc. No. 15 at 2-. However, as explained by

 5   the magistrate judge, it is unclear whether such an exception exists within the Ninth Circuit, and

 6   even if one did, Plaintiff would not qualify for it because he does not allege facts in his complaint

 7   showing that he is in danger of imminent, future harm. Doc. No. 11 at 3-4. The Court agrees with

 8   the magistrate judge’s findings and analysis.

 9            Accordingly, the Court ORDERS:

10            1. The findings and recommendations issued on February 12, 2021 (Doc. No. 11) are

11               ADOPTED in full;

12            2. This action is DISMISSED without prejudice for failure to exhaust administrative

13               remedies prior to filings suit; and,

14            3. The Clerk of the Court is directed to terminate all pending motions and to close this

15               case.

16
     IT IS SO ORDERED.
17

18   Dated:    April 21, 2021
                                                   SENIOR DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                        2
